Citation Nr: 1216801	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1962.  He died in January 2005.  The appellant is the Veteran's surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDINGS OF FACT

1.  The Veteran's death certificate notes he died in January 2005 of metastatic squamous cell carcinoma.  An autopsy was not performed.

2.  At the time of the Veteran's death he was not service connected for any disability, nor did he have any claims pending with VA. 

3.  The preponderance of the probative evidence is against finding that a service-connected disability caused or materially contributed to the Veteran's death. 


CONCLUSION OF LAW

A disorder incurred or aggravated in-service did not cause or contribute substantially and materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002 and Supp 2011); 38 C.F.R. §§ 3.312  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in August 2007 and March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and whether the Veteran was service connected for any disability at the time of his death.  The claim was readjudicated in a May 2009 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The RO's failure to provide notice of how an effective date is determined is not prejudicial in light of the decision reached below.  In as much as the Board is denying the benefit sought, any issue related to an effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds that there has been substantial compliance with the VCAA notice requirements. 

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  While she may not have received full notice prior to the initial decision, after notice was provided, she was afforded a meaningful opportunity to participate in the adjudication of the claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). 

Governing Law and Regulation 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) . 

Certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Further, under 38 C.F.R. § 3.309, certain enumerated diseases associated with exposure to certain herbicide agents will be service connected if a veteran is found to have been exposed to such an agent.  Squamous cell carcinoma is not amongst the diseases recognized to have an association with herbicide exposure. 

The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103  is applicable to claims filed after June 9, 1998. 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992). 

Factual Background and Analysis 

The Certificate of Death notes the Veteran died of metastatic squamous cell carcinoma in January 2005.  It was opined that tobacco use contributed to the cause of his death, however, as noted above, as a matter of law VA cannot grant service connected benefits based on in-service smoking in claims filed after June 9, 1998.  No other cause or contributing cause is noted.

The Veteran was not service connected for any disability at the time of his death.  Further, service treatment records reveal no complaints or findings pertaining to squamous cell carcinoma.  

There is no service record evidence directly documenting that the Veteran served in the Republic of Vietnam.  Significantly, however, the record shows that the Veteran served on the USS Leader (MSO-490) in 1961, and that the Leader became the first warship ever to visit the Cambodian capital of Phnom Penh when she completed the 180-mile transit up the Mekong River on 27 August 1961.  Still, even if the Board were to assume, based on this latter evidence that the Veteran did serve in the Republic of Vietnam, the presumption of in-service exposure to herbicides is not applicable because this 1961 service was prior to the beginning of the Vietnam era, i.e., prior to January 9, 1962.  Moreover, even if the Board assumed that the Veteran did serve in the Republic of Vietnam after January 9, 1962, and even if the Board were to assume that he was exposed to herbicides, to include Agent Orange, there is no provision in the law to presumptively service connect squamous cell carcinoma based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.

Postservice the Veteran was diagnosed with squamous cell carcinoma of the tonsils in 2002.  There is no competent evidence demonstrating that squamous cell carcinoma was compensably disabling within a year of his separation from active duty in May 1962.  Thus, the presumptive provisions for service connection provided at 38 C.F.R. § 3.309(a) are not applicable.

Finally, the Board finds that there is no competent evidence linking the cause of the Veteran's death to his active duty service.  Indeed, in an uncontradicted March 2009 opinion a VA physician found that the Veteran died of metastatic tonsil cancer that was not a result of either asbestos or Agent Orange exposure.  While the appellant has presented testimony arguing that there is such a link, she is a layperson and not trained in the field of oncology.  Hence, she is not competent to offer an opinion addressing the etiology of the cause of the Veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the foregoing, the evidence compels a finding that service connection for the cause of the Veteran's death is not warranted.  As such, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


